UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:000-30396 GLYECO, INC. (Exact name of registrant as specified in its charter) Nevada 45-4030261 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 4802 East Ray Road, Suite 23-408 Phoenix, Arizona (Address of principal executive offices) (Zip Code) (866) 960-1539 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange ct. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox As of May 15, 2014, the registrant had 51,874,035 shares of Common Stock, par value $0.0001 per share, issued and outstanding. Table of Contents TABLE OF CONTENTS Page No: PART I — FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets – March 31, 2014 and December 31, 2013 3 Condensed Consolidated Statements of Operations – Three Months Ended March 31, 2014 and 2013 4 Condensed Consolidated Statement ofShareholders' Equity– Three Months Ended March 31, 2014 5 Condensed Consolidated Statements of Cash Flows – Three Months Ended March 31, 2014 and 2013 6 Notes to the Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II— OTHER INFORMATION: Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 30 Signatures 31 Table of Contents PART I—FINANCIAL INFORMATION Item 1. Financial Statements GLYECO, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets March 31, 2014 and December 31, 2013 ASSETS March 31, December 31, (unaudited) Current assets Cash $ $ Accounts receivable, net Due from related parties - Prepaid expenses Inventories Total current assets Equipment Equipment Leasehold improvements Accumulated depreciation ) ) Construction in process Total equipment, net Other assets Deposits - Goodwill Other intangible assets, net Total other assets Total assets $ $ LIABILITIES, MEZZANINE AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Due to related parties Note payable Capital lease obligation Total current liabilities Non-current liabilities Note payable Capital lease obligation Total non-current liabilities Total liabilities Commitments and contingencies Mandatorily redeemable Series AA convertible preferred stock, 2,342,740 shares issued and outstanding - Stockholders' equity Preferred stock; $0.0001 par value; 40,000,000 shares authorized and zero shares issued and outstanding as of March 31, 2014 and 2,342,740 shares Series AA (above) issued and outstanding as of December 31, 2013 - - Common stock, $.0001 par value; 51,874,035 and 48,834,916 shares issued and outstanding as of March 31, 2014 and December 31, 2013 respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities, mezzanine, and stockholders' equity $ $ See accompanying notes to the condensed consolidated financial statements. 3 Table of Contents GLYECO, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations For the three months ended March 31, 2014 and 2013 Three months ended March 31, (unaudited) (unaudited) Sales, net $ $ Cost of goods sold ($479,507 and $462,900 related party for 2014 and 2013, respectively) Gross (loss)profit ) Operating expenses Consulting fees ($20,100and $24,000related party for 2014 and 2013, respectively) Share-based compensation - Salaries and wages Legal and professional General and administrative ($18,533and $18,692related party for 2014 and 2013, respectively) Total operating expenses Loss from operations ) ) Other (income) and expenses Interest income ) ) Interest expense ($29,739 and $23,611 related party for 2014 and 2013, respectively) Total other income and expenses Loss before provision for income taxes ) ) Provision for income taxes - Net loss $ ) $ ) Premium on Series AA Preferred conversion to common shares - Net loss available to common stockholders $ ) ) Basic and diluted loss per share $ ) ) Weighted average common shares outstanding (basic and diluted) See accompanying notes to the condensed consolidated financial statements. 4 Table of Contents GLYECO, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Stockholders’ Equity For the three months ended March 31, 2014 Additional Common Stock Paid -In Accumulated Stockholders' Shares Par Value Capital Deficit Equity Balance, December 31, 2013 $ $ $ ) $ Common shares issued for acquisition 20 Common shares issued for note conversion Warrants and options exercised 2 (2
